Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
DETAILED ACTION

Claims 1, 4-5 and 7-20 are currently pending and have been examined. 
Claims 2-3 and 6 are cancelled and not considered at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the database store" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to a database but no database store is recited in Claim 4 or Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1, 4-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria - Step 1:
Claims 1, 4-5 and 7-10 are drawn to a computer storage medium for collecting user input, analyzing the user input with stored common data and stored patient data, and displaying a notice that the user input corresponds with the common data and querying the patient data with the user input which is within the four statutory categories (i.e. manufacture). Claims 11-15 are drawn to a method for collecting user input, analyzing the user input with stored common data and stored patient data, and displaying a notice that the user input corresponds with the common data and querying the patient data with the user input which is within the four statutory categories (i.e. process). Claims 16-20 are drawn to a system for collecting user input, analyzing the user input with stored common data and stored patient data, and displaying a notice that the user input corresponds with the common data and querying the patient data with the user input which is within the four statutory categories (i.e. machine).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1). An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
receiving a character string entered into a search field of a user interface (UI) prior to submission of a search query on a patient database, the character string corresponding to at least a portion of a search input;
responsive to receiving the character string and prior to interaction with an UI element that submits the search query, scanning a database storing a plurality of character strings for the received character string, the plurality of character strings predetermined to be ambiguous based on a number of times the character string occurs in the patient database exceeding a predetermined threshold;
 in response to a determination that the character string is stored in the database, and prior to interaction with the UI element that submits the search query, displaying a visual indication via the UI that the search input includes ambiguity; 
receiving, prior to interaction with the UI element that submits the search query, a modified character string entered into the search field prior to submission of the search query, the modified character string including at least one additional character; 
rescanning the database storing the plurality of character strings for the modified character string prior to interaction with the UI element that submits the search query; 
responsive to a determination that the modified character string is not stored in the database and prior to interaction with the UI element that submits the search query, removing the displayed visual indication from the UI; and
querying the patient database using the search input based on interaction with the UI element that submits the search query.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because resolving ambiguous search queries are observations/evaluations/judgments/analyses that can be practically performed in the human mind. As an example, a user could practically in their mind or with pen and paper search a common name list using a query and determine if that query is present in the common name list and then narrow that query before searching a larger list.
Accordingly, independent claims 1, 11, and 16 recite at least one abstract idea.
Furthermore, dependent claims 4-5, 7-10, 12-15, 17-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as these claims specify the common name data store is queried automatically or in response to a user command; determining correspondence if there is an exact match or partial match; providing notice that a search input is ambiguous; and preventing additional queries.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.

As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea’):
1. One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
receiving a character string entered into a search field of a user interface (UI) prior to submission of a search query on a patient database, the character string corresponding to at least a portion of a search input;
responsive to receiving the character string and prior to interaction with an UI element that submits the search query, scanning a database storing a plurality of character strings for the received character string, the plurality of character strings predetermined to be ambiguous based on a number of times the character string occurs in the patient database exceeding a predetermined threshold;
 in response to a determination that the character string is stored in the database and prior to interaction with an UI element that submits the search query, displaying a visual indication via the UI that the search input includes ambiguity; 
receiving, prior to interaction with an UI element that submits the search query, a modified character string entered into the search field prior to submission of the search query, the modified character string including at least one additional character; 
rescanning the database storing the plurality of character strings for the modified character string prior to interaction with an UI element that submits the search query; 
responsive to a determination that the modified character string is not stored in the database and prior to interaction with an UI element that submits the search query, removing the displayed visual indication from the UI; and
querying the patient database using the search input based on interaction with the UI element that submits the search query.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device and interface and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the displaying a visual indication via the UI, Examiner submits that this limitation amounts to insignificant extra-solution activity because presenting data is mere data outputting.  As per MPEP 2106.05(g), the courts have found presenting offers to customers to be insignificant extra-solution activity. 
Regarding the interaction with an UI element, Examiner submits that this limitation amounts to insignificant extra-solution activity because presenting data is mere data gathering.  As per MPEP 2106.05(g), the courts have found presenting offers to customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price to be insignificant extra-solution activity. Additionally, providing a user interface for receiving search input does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independents claim 1, 11, & 16 do not recite additional elements that integrate the judicial exception into a practical application. Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the computing device and user interface and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)(2). The additional elements of displaying a visual indication via the UI and interacting with a UI element is insignificant extra-solution activity which has been found to be well-understood, routine and conventional as it is presenting data, as per MPEP 2106.05(d)(II).  The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Therefore, claims 1, 4-5 and 7-20 are ineligible under 35 USC §101. 
Response to Arguments
Applicant’s arguments, see Page 9, “Objections”, filed 05/11/2022 with respect to claims 1 and 11 have been fully considered and they are persuasive. The Objections of 02/11/2022 have been withdrawn.
Applicant’s arguments, see Pages 9-11, “Rejections based on 35 U.S.C. 101”, filed 05/11/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.  
Applicant argues that the claims provide an improvement to search queries of a database by including scanning a secondary database prior to submission of a search query on a primary database. Examiner respectfully disagrees.  The step of searching a database is a mental process which is applied to a computer component.  The database is not structured or have functionality which is an improvement over well-understood, routine and conventional databases.  It acts as a storage of data which is scanned or searched for matching information.  The searching for matching information is directed to the abstract idea itself and thus does not provide a technical improvement.  Searching a particular database prior to a search of a different particular database is following a set of rules which are carried out mentally and thus is directed to the abstract idea itself.  Therefore, carrying out one search prior to another search is not a technical improvement and does not integrate the abstract idea into a practical application.
Applicant argues that the present claims overcome a technical problem of requiring excess time to search and return search results as well as accuracy of the results.  Examiner respectfully disagrees that this provides a technical solution to a technical problem.  Instead, Examiner asserts that this amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2), claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate the abstract idea into a practical application or provide significantly more.  The act of searching a particular database for a common name prior to submitting a search query to another database is part of the abstract idea and thus cannot integrate the abstract idea into a practical application or provide an inventive concept.  Applying this abstract idea to the computer and the resulting speed and accuracy from applying this to a computer amounts to mere instructions to apply the exception.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gross et al. (US 2006/0248078 A1) teaches a tool for pre-processing search terms by matching the entered characters to a keyword database prior to conducting the query.
Curran et al. (US Patent 8,805,900 B2) teaches a system for retrieving patient medical record information including receiving queries and matching query data to patient records based on matched query information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626